Citation Nr: 0613012	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  95-25 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include multiple physiological 
complaints, claimed in the alternative as disability due to 
undiagnosed illness.  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a disability 
manifested by low back pain, claimed in the alternative as 
disability due to undiagnosed illness.  

4.  Entitlement to service connection for multiple joint 
arthralgias, claimed in the alternative as disability due to 
undiagnosed illness.  

5.  Entitlement to service connection for anemia.

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for migraine headaches.

8.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for first 
degree atrial ventricular (AV) block, bradycardia, and chest 
palpitations, claimed in the alternative as disability due to 
undiagnosed illness.

9.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hepatitis C and hyponatremia.

10.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
urinary tract infection with staphylococcus and acute renal 
failure (also claimed as sepsis), claimed in the alternative 
as disability due to undiagnosed illness.

11.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
side strain, claimed in the alternative as disability due to 
undiagnosed illness.

12.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for eye 
strain with lower eye swelling, claimed in the alternative as 
disability due to undiagnosed illness.

13.  Entitlement to an increased (compensable) rating for 
dermatitis and tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1981 to December 
1988, from October 1990 to August 1991, and from April to 
December 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 1993 and later 
by the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, regional office (RO).  

Issues number 2, 3, 4, and 8-13 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Schizophrenia was manifest to a compensable degree within 
a year after separation from service.

2.  A single episode of anemia during service resolved, and 
any current anemia is not related to service.

3.  A single episode of elevated blood pressure readings 
during service resolved, and any current hypertension was not 
manifest until many years after service and is not related to 
service or a service-connected disability.  

4.  Migraine headaches were not present during service and 
did not develop as a result of any incident during service.

CONCLUSIONS OF LAW

1.  Schizophrenia may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Anemia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

4.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

The Board finds that each of the four content requirements of 
a duty to assist notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The communications, such as letters 
from the RO dated in November 2002 and May 2003 provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter of May 2003 from the RO specifically 
advised him that he should submit information describing 
additional evidence or the evidence itself to the RO.  Thus, 
the fourth element is satisfied.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The veteran's initial duty to assist letter was provided 
subsequent to the adjudication of his claims.  However, he 
was given the notice letter and an ample opportunity to 
respond, and he has not claimed any prejudice as a result of 
the timing of the duty to assist letter.  Therefore, to 
decide the appeal would not be prejudicial error.  In 
addition, although the record reflects that the RO has not 
provided notice with respect to the initial-disability-rating 
and effective-date elements of the service connection claim 
for schizophrenia, See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), those matters 
are not currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  The Board further notes that with respect to 
the claims for service connection for anemia, hypertension 
and migraine headaches, because the claims are being denied, 
any question as to the appropriate rating or effective date 
for compensation is moot, and there can be no failure-to-
notify prejudice to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of these issues has been obtained.  The 
service medical records have been obtained.  The veteran was 
afforded VA examinations.  The RO obtained all relevant 
evidence identified by the veteran.  The record includes his 
current post service treatment records.  The veteran has had 
a hearing.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  






I.  Entitlement To Service Connection For An Acquired 
Psychiatric Disorder,
 To Include Multiple Physiological Complaints, Claimed In The
 Alternative As Disability Due To Undiagnosed Illness.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet.App. 439 (1995).  

The Board finds that schizophrenia was manifest to a 
compensable degree within a year after separation from 
service in December 1992.  The evidence which is of record 
includes a VA medical certificate dated in March 1993 which 
reflects complaints of being anxious, feeling nervous and 
waking up with nightmares.  A psychiatric consultation was 
planned.  A VA hospital summary dated in April 1993 shows 
that the veteran was hospitalized for treatment of 
psychiatric symptoms.  The diagnosis was adjustment disorder 
with depressed mood.  The report of a general medical 
examination conducted by the VA in July 1993 reflects that 
the veteran's complaints included having bad dreams, 
nervousness, anxiety, memory loss and hearing voices.  A VA 
mental health record dated in October 1993 reflects that the 
veteran again reported hearing voices.    

A VA psychology summary dated in February 1994 reflects that 
the diagnoses at that time included major depression 
superimposed on dysthymia; schizophrenia, undifferentiated 
type, severe; and panic disorder, severe with mild 
agoraphobia.  Although the veteran was not actually diagnosed 
with schizophrenia until just after the end of the one year 
presumptive period, it is clear that the symptoms which were 
present during the one year after service were due to the 
schizophrenia.  In this regard, the Board notes that a 
disability determination from the Social Security 
Administration dated in September 1994 reflects that it was 
found that the veteran was disabled due to paranoid 
schizophrenia, and that the disability began in March 1993.  
The report of a psychiatric examination conducted by the VA 
in October 1997 reflects that the examiner reviewed the 
claims file and concluded that the veteran was obviously 
suffering from schizophrenia.  He concluded that the prior 
diagnosis of adjustment disorder was not appropriate.  
Subsequently, in a VA psychiatric examination report dated in 
May 1998, the examiner stated that "it is obvious that 
whatever psychological serious problems he is experiencing, 
they all precipitated after his tour in Desert Storm."  In a 
VA mental disorders examination report dated in October 2000, 
the examiner stated that "it appears that the veteran began 
to come down with symptoms of schizophrenia, paranoid type, 
approximately 1993."  That examiner further stated that he 
agreed that the veteran's previous diagnosis of adjustment 
disorder with depressed mood was incorrect and that those 
symptoms he was expressing at that time were actually the 
early symptoms of his schizophrenia.  The Board further notes 
that the fact that the psychotic symptoms were severe enough 
to require hospitalization during the first year after 
service reflects that they were compensable in degree at that 
time.  Accordingly, the Board concludes that schizophrenia 
may be presumed to have been incurred in service.

II.  Entitlement To Service Connection For Anemia.

In his claim for disability compensation dated in March 1993, 
the veteran reported that he had anemia which began in 1984.  
The veteran's service medical records reflect that in he was 
treated from August 1984 to September 1984 for a chief 
complaint of right quadrant pain.  The discharge diagnoses 
included (1) acute hepatitis, resolved; (2) acute renal 
failure, resolved; (3) exfoliative dermatitis, resolved; (4) 
hypertension secondary to #2, controlled; (5) staphylococcus 
aureus sepsis pneumonia and urinary tract infection, 
resolved; (6) proteus mirabilis urinary tract infection, 
resolved; (7) bacterial peritonitis, resolved; and (8) 
hemolytic anemia, drug or viral induced, resolving.  The 
Board notes that the record reflects that the hemolytic 
anemia was felt to be secondary to either cephalosporin 
therapy or to an unspecified viral illness.  Subsequent 
service medical records do not contain additional references 
to anemia.  A service medical record dated in October 1984 
specifically indicated that there was "No evidence of 
anemia."  

Several items of medical evidence from shortly after service 
are also negative for evidence of anemia.  A diagnostic 
summary from the University of Florida Clinic dated in July 
1993 shows that a complete blood count was normal.  The 
diagnoses on a VA medical examination conducted in July 1993 
did not include anemia.  A VA blood count performed in August 
1993 was normal with respect to the red blood cell count, 
hemoglobin, and hematocrit.  

Although a VA record dated in May 2000 contains a reference 
to iron deficiency anemia, it is unclear whether that record 
is referring to a current disorder or the past history of 
such a disorder.  In any event, the record does not contain 
any competent medical opinion linking any current disorder to 
service.  

Although the veteran has given his own opinion that he has 
anemia which began during service, the United States Court of 
Appeals for Veterans Claims (Court) has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Based on the 
foregoing evidence, the Board finds that the single episode 
of anemia in service resolved, and any current anemia is not 
related to service.  Accordingly, the Board concludes that 
anemia was not incurred in or aggravated by service.

III.  Entitlement To Service Connection For Hypertension, To 
Include Consideration As Secondary To A Service-Connected 
Disability.

As noted above, the veteran's service medical records from 
1984 include a reference to hypertension secondary to acute 
renal failure.  However, the record further shows that the 
renal failure resolved, and the hypertension was under 
control.  It was noted in the record that the plan was to 
discontinue his medication in the future as it was expected 
that he would not need it.  The service medical records do 
not contain any significant further references to the 
presence of hypertension.  The report of a medical history 
given by the veteran in June 1991 shows that he specifically 
denied a history of high blood pressure.  Thus, the evidence 
shows that a chronic disorder was not present during service.  

There is also no evidence of hypertension within a year after 
separation from service.  The report of a general medical 
examination conducted by the VA in July 1993 is negative for 
references to hypertension.  

A VA hospital summary dated in August 1995 reflects that the 
veteran had a questionable history of hypertension.  More 
recent treatment records show unqualified diagnoses.  
However, there is no competent evidence suggesting that the 
current hypertension was related to service or was caused or 
aggravated by the service-connected dermatitis.  Based on the 
foregoing evidence, the Board finds that a single episode of 
elevated blood pressure readings during service resolved, and 
any current hypertension was not manifest until many years 
after service and is not related to service or a service-
connected disability.  Accordingly, the Board concludes that 
hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and was 
not proximately due to or the result of a service-connected 
disability.  

IV.  Entitlement To Service Connection For Migraine 
Headaches.

Initially, the Board notes that because migraine headaches 
are a diagnosed disorder, a claim for service connection for 
migraine headaches cannot be considered under as an 
undiagnosed illness pursuant to 38 C.F.R. § 3.317.  The Board 
has noted that the veteran's service medical records contain 
a few scattered references to complaints of headaches.  
However, the records do not contain a diagnosis of an ongoing 
chronic disorder such as migraine headaches.  Although there 
are post service medical treatment records showing occasional 
complaints of headaches, such as a VA record dated in March 
1994, there is no competent medical evidence linking them to 
service.  Based on the foregoing, the Board finds that 
migraine headaches were not present during service and did 
not develop as a result of any incident during service.  
Accordingly, the Board concludes that migraine headaches were 
not incurred in or aggravated by service.  


ORDER

1.  Service connection for schizophrenia is granted.  

2.  Service connection for anemia is denied.

3.  Service connection for hypertension is denied.  

4.  Service connection for migraine headaches is denied.


REMAND

In a remand of August 2002, the Board noted that there was no 
indication that the RO had issued a statement of the case in 
response to a notice of disagreement filed by the veteran 
with decisions denying claims for the following issues (1) 
Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for first 
degree AV block, bradycardia, and chest palpitations, claimed 
in the alternative as disability due to undiagnosed illness; 
(2) Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hepatitis C and hyponatremia; (3) Whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for urinary tract infection with 
staphylococcus and acute renal failure (also claimed as 
sepsis), claimed in the alternative as disability due to 
undiagnosed illness; (4) Whether new and material evidence 
has been presented to reopen a claim of entitlement to 
service connection for right side strain, claimed in the 
alternative as disability due to undiagnosed illness; (5) 
Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for eye 
strain with lower eye swelling, claimed in the alternative as 
disability due to undiagnosed illness; (6) Entitlement to 
service connection for anemia; (7) Entitlement to service 
connection for hypertension; and (8) Entitlement to service 
connection for a disability manifested by headaches, claimed 
in the alternative as disability due to undiagnosed illness.  

Therefore, the Board remanded that matter to comply with 
Manlincon v. West, 12 Vet. App. 238, 240 (1999) (holding 
that, where notice of disagreement is filed with decision and 
no statement of the case has been issued, the Board must 
remand, not refer, that issue to the RO for issuance of a 
statement of the case).  

As of the current date, however, there is still no indication 
in the claims file that a statement of the case has been 
issued with respect to the first five of these issues.  A 
statement of the case issued in March 2003 addressed only the 
claims for service connection for anemia, hypertension and 
migraine headaches.  It was noted that a supplemental 
statement of the case would be sent to the veteran on the 
remaining issues, but this was apparently never done.  

Due process considerations mandate that the case be REMANDED 
for a statement of the case on these issues.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the Board's remand of August 2002 noted that 
additional evidence had been presented with respect to the 
claims for service connection for hearing loss; a disability 
manifested by low back pain; a disability manifested by 
multiple joint arthralgias; and to a compensable rating for 
dermatitis, tinea pedis.  The Board remanded those issues for 
the purpose of having the RO issue an appropriate 
supplemental statement of the case.  However, no such 
document was ever issued.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  With respect to the issues in 
appellate status (service connection for 
hearing loss; service connection for a 
disability manifested by low back pain, 
claimed in the alternative as disability 
due to undiagnosed illness; and service 
connection for multiple joint 
arthralgias, claimed in the alternative 
as disability due to undiagnosed 
illness), the RO should again review the 
record, to include entitlement to 
compensation benefits under the 
provisions of 38 U.S.C.A. § 1117 as 
amended.  All evidence added to the 
record since the most recent statement of 
the case must be considered.  Thereafter, 
for any issue which remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

2.  With respect to the claims to reopen 
claims of entitlement to service 
connection for (1) first degree atrial 
ventricular (AV) block, bradycardia, and 
chest palpitations; (2) hepatitis C and 
hyponatremia; (3) urinary tract infection 
with staphylococcus and acute renal 
failure (also claimed as sepsis); (4) 
right side strain; (5) and eye strain 
with lower eye swelling, the RO should 
review the claims, including 
consideration of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 (undiagnosed illness).  
If any benefit sought remains denied, 
furnish the veteran and his 
representative a statement of the case 
and provide them an opportunity to submit 
a substantive appeal on these issues.  
The veteran and his representative are 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status, a timely and adequate substantive 
appeal must be perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


